Citation Nr: 0024373	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  96-05 788	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1955, and from February 1956 to February 1959.  He 
served in a reserve component from 1977 to 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 decision by the RO.  
Previously, this case was before the Board in January and 
April 1998, when it was remanded for additional development.


FINDINGS OF FACT

1.  By a decision entered in September 1994, the RO denied a 
claim of service connection for a left hip disorder.

2.  The veteran perfected an appeal of the RO's September 
1994 decision.

3.  The veteran died on July [redacted], 2000.

4.  The veteran's appeal was pending at the time of his 
death.


CONCLUSION OF LAW

The Board does not have jurisdiction to adjudicate the merits 
of the veteran's appeal.  38 U.S.C.A. § 7104(a) (West Supp. 
2000); 38 C.F.R. § 20.1302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that if a claimant perfects 
an appeal to the Board of an adverse determination with 
regard to his entitlement to disability compensation benefits 
under chapter 11 of title 38 of the United States Code, then 
dies before the appeal can be adjudicated, the determination 
appealed is rendered a nullity.  Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997).  Lacking a viable underlying 
decision by the agency of original jurisdiction, the Board 
cannot proceed to adjudicate the appeal on the merits.  It 
does not have jurisdiction to do so.  Id. at 334.  
38 U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999).

In the present case, the record shows that, by a decision 
entered in September 1994, the RO denied a claim of service 
connection for a left hip disorder.  The record further shows 
that the veteran perfected an appeal of that determination to 
the Board.  Unfortunately, however, he died on July [redacted], 2000, 
before the Board had an opportunity to adjudicate his appeal.  
Under applicable law, outlined above, his death operates to 
deprive the Board of jurisdiction to proceed to the merits of 
his claim.  The appeal must therefore be dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the veteran.


ORDER

The appeal is dismissed.



		
      MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


